Name: Commission Regulation (EEC) No 3118/82 of 23 November 1982 derogating from Regulation (EEC) No 2589/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aidt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 82 Official Journal of the European Communities No L 327/ 15 COMMISSION REGULATION (EEC) No 3118/82 of 23 November 1982 derogating from Regulation (EEC) No 2589/82 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid health angle ; whereas the abovementioned provision of Regulation (EEC) No 2589/82 should therefore be derogated from and it should be laid down that the additional cost resulting from the use of synthetic woven sacks is to be refunded to the successful tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece , and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (2), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas the first indent of point 10 of Annex I to Regulation (EEC) No 2589/82 (*), lays down that jute sacks lined with cotton sacks or composite sacks jute/ polypropylene are to be used to supply rice to the International Committee of the Red Cross ; whereas the country of destination , which is seriously affected by foot-and-mouth disease, requests that the use of synthetic woven sacks be permitted for this supply because these offer substantial advantages from the By way of derogation from the first indent of point 10 of Annex I to Regulation (EEC) No 2589/82, rice may be supplied to the International Committee of the Red Cross in synthetic woven sacks . The additional cost resulting from the replacement of jute sacks by such sacks shall be refunded to the successful tenderer by the intervention agency of the Member State in which the customs export formalities are completed, on the basis of the prices normally obtaining on the market. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . 2) OJ No L 281 , 1 . 11 . 1975, p . 89 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . O OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 5) OJ No L 276, 28 . 9 . 1982, p . 5 .